Mr. Justice Harlan
delivered the opinion of the court.
A very thorough examination of the record and the printed arguments in this ease fails to disclose any difficult question of fact or of law. We are entirely satisfied with the conclusions reached by the Circuit Judge, and with the reasons given in support thereof. All the relief to which the appellant was entitled, under the evidence, was accorded to him by the final decree. We are not sure but that the court might have gone farther, and adjudged that, as to a material portion of appellant’s cause of action, the statute of limitations of Missouri constituted a complete defence.
No further opinion will be delivered. The decree is affirmed.